OPINION OF THE COURT
Per Curiam.
*278On November 24, 2009, the respondent entered a plea of guilty in the Supreme Court, New York County, before the Honorable Carol Berkman to one count of grand larceny in the fourth degree in violation of Penal Law § 155.30 (1), a class E felony, and scheme to defraud in the first degree in violation of Penal Law § 190.65 (1) (b), also a class E felony.
Upon a felony conviction, an attorney is automatically disbarred and no further action, judicial or otherwise., is required. Having been convicted of the aforementioned felonies, the respondent ceased to be an attorney and counselor-at-law, pursuant to Judiciary Law § 90 (4) (a).
Accordingly, the motion of the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) is granted and the respondent’s name is stricken from the roll of attorneys and counselors-at-law based upon his automatic disbarment at the time of his conviction, November 24, 2009. The Grievance Committee’s pending motion for the respondent’s interim suspension and for authorization to commence a disciplinary proceeding is denied as academic in view of the respondent’s automatic disbarment.
Prudenti, PJ., Mastro, Rivera, Skelos and Balkin, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Marc A. Zirogiannis, admitted as Marc Alyn Zirogiannis, is disbarred, effective November 24, 2009, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Marc A. Zirogiannis, admitted as Marc Alyn Zirogiannis, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Marc A. Zirogiannis, admitted as Marc Alyn Zirogiannis, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Marc A. Zirogiannis, admitted as Marc Alyn Zirogiannis, has been issued a secure pass by the *279Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the motion by the Grievance Committee for the Tenth Judicial District for the respondent’s interim suspension and for authorization to institute and prosecute a disciplinary proceeding is denied as academic in view of his automatic disbarment.